In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 15-3897
DON MEADOWS,
                                                 Plaintiff-Appellant,

                                v.
ROCKFORD HOUSING AUTHORITY, et al.,
                                              Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Western Division.
         No. 3:12-cv-50310 — Frederick J. Kapala, Judge.
                    ____________________

      ARGUED APRIL 26, 2017 — DECIDED JUNE 30, 2017

                    ____________________

   Before WOOD, Chief Judge, and RIPPLE and SYKES, Circuit
Judges.
   PER CURIAM. Don Meadows alleges that his Fourth
Amendment rights were violated when an administrator at
the Rockford Housing Authority (“RHA”) ordered the locks
on his apartment changed. We must determine whether the
employees of a private security company, who carried out
2                                                             No. 15-3897

that order, are entitled to qualified immunity. The district
court concluded that they are. We agree and thus affirm the
district court’s grant of summary judgment for the defend-
ants.


                                     I
                           BACKGROUND
                                     A.
    The facts relevant to this appeal are undisputed. 1 Mead-
ows worked as a building engineer for the RHA, a municipal
corporation, and also leased an apartment from the agency at
the reduced rent of $10 per month. The apartment was located
in a high-rise occupied by elderly and disabled tenants.
    Around August 2010, RHA tenants complained that some-
one whom they did not know was living in Meadows’s apart-
ment. Soon thereafter, Charles Doyle, who was RHA’s Secu-
rity Support Manager, saw an unidentified man, accompa-
nied by a child, leave the apartment and lock the door with a
key. Doyle reported his observations to the Executive Director
of the RHA, John Cressman, who referred the matter to Metro
Enforcement, a private security company under contract with
the RHA to provide security services. John Novay, who was


1 The facts are taken from RHA’s statement of undisputed facts, see R.93,
which were not contested and therefore accepted as true by the district
court, see R.110 at 1 n.1 (citing N.D. Ill. L.R. 56.1(b)(3)(C) (“All material
facts set forth in the statement required of the moving party will be
deemed to be admitted unless controverted by the statement of the oppos-
ing party.”)).
No. 15-3897                                                  3

employed by Metro Enforcement as its deputy chief, was
tasked with investigating whether Meadows had broken his
lease by subleasing the apartment without permission.
    A few weeks later, on September 17, 2010, Novay knocked
on the apartment door and spoke with a person who identi-
fied himself as Marc Sockwell. Sockwell told Novay that he
had been renting the apartment for about two months, but he
refused to tell Novay how much he was paying Meadows in
rent. Novay told Sockwell he was trespassing on RHA prop-
erty, took Sockwell’s apartment key, and escorted him from
the building. Sockwell told Meadows about his encounter
with Novay. Meadows returned to the apartment, where he
says that he found some of his possessions out of place. Mead-
ows, without notifying anyone at the RHA or Metro Enforce-
ment, installed a new deadbolt on the door.
    That same evening, RHA Security Support Manager
Doyle told RHA Executive Director Cressman that an em-
ployee of Metro Enforcement (Novay) had discovered an un-
authorized person in Meadows’s apartment. Cressman sug-
gested that “it might be a good idea” to change the locks on
the apartment to protect the other tenants and their property.2
Doyle, in turn, told Larry Hodges, Director of Metro Enforce-
ment, that the locks “should be changed for security and
safety purposes.” 3
   The next morning, Meadows went to the police station to
report that his apartment “had been ransacked.” 4 While he


2   R.93, ¶10.
3   Id.
4   Id., Ex.3 at 21 (Meadows’s Deposition p. 83).
4                                                    No. 15-3897

was away from the apartment, Novay, acting under orders
from Hodges, arrived to supervise the locksmith. Novay soon
discovered, however, that the key he had received from Sock-
well no longer worked. Novay then called Hodges, who in-
structed Novay to have the locksmith pick the lock. After the
locksmith did so, he left to retrieve a replacement lock. Novay
searched the apartment for occupants, but found none.
    About twenty minutes after the removal of the locks,
Meadows returned to the apartment. Upon seeing Novay, he
became enraged, yelled at Novay to leave, and tried to phys-
ically remove him from the apartment. According to Mead-
ows, he picked Novay up “by the seat of his pants and the
back of his shirt,” and carried Novay towards the door until
Meadows slipped on the carpet.5 Novay refused to leave, so
Meadows called the police. When the police arrived, they ad-
monished Novay that changing the locks on an apartment
was “not the way you evict someone.” 6 After the locksmith
put a new lock on the door, Meadows was given a key and
allowed to remain in the apartment that day.


                                       B.
   Meadows initially brought suit under 42 U.S.C. § 1983
against the RHA, Metro Enforcement, Hodges, and Novay.
Meadows subsequently abandoned any claims against Metro
Enforcement, and the district court granted summary judg-



5   Id., Ex.3 at 27 (Meadows’s Deposition p. 107).
6   Id., Ex.2 at 11 (Novay’s Deposition p. 43).
No. 15-3897                                                                5

ment for the RHA because Meadows did not identify any ba-
sis for holding the RHA liable under Monell v. Department of
Social Services of the City of New York, 436 U.S. 658 (1978). 7 The
court also narrowed Meadows’s claims against Novay and
Hodges down to two: (1) a § 1983 claim that the entrance into
Meadows’s apartment violated his Fourth Amendment
rights, and (2) a state-law trespass claim.
    Novay alone moved for summary judgment and main-
tained that, in entering the apartment, he had not acted under
color of state law but under the authority delegated to him by
the RHA in its capacity as Meadows’s landlord. Meadows re-
sponded that there remained triable issues of fact regarding
whether Novay acted under color of state law and whether he
had “committed the tort of trespass.” 8 Hodges did not move
for summary judgment. The district court denied Novay’s
motion for summary judgment, concluding that Novay had
acted under color of state law in entering Meadows’s apart-
ment at RHA’s behest and that a jury could find for Meadows
on his unreasonable-search and state-law-trespass claims.
   The court, acting sua sponte under Federal Rule of Civil
Procedure 56(f)(2), also ordered the parties to brief several is-
sues related to the application of qualified immunity to No-
vay and Meadows, and specifically “[w]hether qualified im-
munity applies to a private security guard functioning at the
direct behest of a public agency.” 9 After briefing, the court

7   See R.110 at 3–4.
8   R.98 at 7.
9 R.110 at 6. The court also requested the parties to address “[w]hat effect,
if any, summary judgment for Novay would have on the liability of
Hodges, the remaining defendant.” Id.
6                                                     No. 15-3897

granted summary judgment to the defendants. The court de-
termined that Novay was entitled to qualified immunity be-
cause he had acted under orders from Doyle, an RHA official,
and because Meadows had not identified any cases showing
that a reasonable governmental actor in Novay’s position
would have known his actions were unlawful. For the same
reasons, the district court concluded that Hodges also was im-
mune from liability on Meadows’s Fourth Amendment claim.
The district court then relinquished jurisdiction over Mead-
ows’s state-law-trespass claim and dismissed the case.


                                II
                         DISCUSSION
     On appeal, Meadows challenges only the district court’s
grant of summary judgment for Novay and Hodges on the
basis of qualified immunity. We review de novo the district
court’s grant of summary judgment, construing the facts in
the light most favorable to the nonmoving party. Alston v. City
of Madison, 853 F.3d 901, 906 (7th Cir. 2017).
    Qualified immunity protects state officials from liability
for civil damages unless the plaintiff can show “(1) that the
official violated a statutory or constitutional right, and (2) that
the right was ‘clearly established’ at the time of the challenged
conduct.” Ashcroft v. al‐Kidd, 563 U.S. 731, 735 (2011). A right
is clearly established when existing precedent has placed the
right’s existence “beyond debate.” Reichle v. Howards, 132
S. Ct. 2088, 2093 (2012).
    Meadows does not argue that the district court erred in
applying either prong of the traditional qualified immunity
analysis. Instead, he claims that the district court did not have
No. 15-3897                                                               7

a sufficient factual basis to conclude that qualified immunity
is available to the defendants, who are employees of a private
security firm. 10 He maintains that Richardson v. McKnight, 521
U.S. 399 (1997), is controlling.
   In Richardson, the Court looked “to history and to the pur-
poses that underlie government employee immunity” to de-
termine whether prison guards employed by a private firm


10 Before the district court, Novay and Hodges argued that they had    acted
as private parties and not under color of state law. However, after decid-
ing this question against the defendants, the court exercised its discretion
under Federal Rule of Civil Procedure 56(f)(2) and asked the parties to
brief the issue of qualified immunity. In response to this request, Mead-
ows argued that Novay and Hodges were not entitled to qualified immun-
ity because they “ha[d] consistently claimed to have been acting as a pri-
vate party and not acting under color of law”; the sole authority he cited
in support of this argument was Rambo v. Daley, 68 F.3d 203 (7th Cir. 1995).
See R.115 at 4–5. Meadows never argued to the district court that it was
exceeding its authority under Federal Rule of Civil Procedure 56(f)(2) by
raising the issue of qualified immunity sua sponte.
     On appeal, Meadows reasserts his claim that Rambo precludes our
consideration of qualified immunity. See Appellant’s Br. 11–12. Rambo,
however, has no application here. Rambo concerned our jurisdiction over
interlocutory appeals from the denial of qualified immunity, not the de-
fenses that a defendant may assert at summary judgment. We explained
in Rambo that interlocutory appeals were permitted “only where the de-
fendant is a public official asserting a defense of qualified immunity”;
“[t]he defendants’ contention that they acted as private citizens when they
arrested Rambo,” however, was “inconsistent with their qualified immun-
ity defense.” 68 F.3d at 206. We therefore could not “reach the merits of
their argument.” Id. Here, the district court determined that the defend-
ants were acting under color of state law and granted summary judgment
to the defendants on the basis of qualified immunity. Meadows’s appeal
is from the district court’s final judgment, and we therefore have jurisdic-
tion to hear his appeal under 28 U.S.C. § 1291.
8                                                     No. 15-3897

could claim qualified immunity. Id. at 404. With respect to the
purposes, the Court observed that “the most important spe-
cial government immunity-producing concern” is that offi-
cials, if not protected by qualified immunity, will proceed
with “unwarranted timidity” in the exercise of their govern-
ment functions. Id. at 409. The Court further explained, how-
ever, that “competitive market pressures” alleviated this con-
cern: “Competitive pressures mean not only that a firm whose
guards are too aggressive will face damages that raise costs,
thereby threatening its replacement, but also that a firm
whose guards are too timid will face threats of replacement
by other firms with records that demonstrate their ability to
do both a safer and a more effective job.” Id.
    In concluding that these market pressures were at work in
the case before it, the Court considered that the defendants
worked as prison guards “for a large, multistate private
prison management firm,” which “[wa]s systematically orga-
nized to perform a major administrative task for profit” and
to “perform[] that task independently, with relatively less on-
going direct state supervision.” Id. The Court explicitly noted
that it had resolved the qualified “immunity question nar-
rowly, in the context in which it arose”—“one in which a pri-
vate firm, systematically organized to assume a major lengthy
administrative task (managing an institution) with limited di-
rect supervision by the government, undertakes that task for
profit and potentially in competition with other firms.” Id. at
413. “The case,” the Court continued, “d[id] not involve a pri-
vate individual briefly associated with a government body,
serving as an adjunct to government in an essential govern-
ment activity, or acting under close official supervision.” Id. (em-
phasis added).
No. 15-3897                                                    9

    More recently, in Filarsky v. Delia, 566 U.S. 377 (2012), the
Court reiterated that “Richardson was a self-consciously ‘nar-
row[]’ decision.” Id. at 393 (quoting Richardson, 521 U.S. at
413). In Filarsky, the Court considered “whether an individual
hired by the government to do its work,” specifically a private
attorney retained to assist a municipality with an official in-
vestigation, “[wa]s prohibited from seeking such immunity,
solely because he work[ed] for the government on something
other than a permanent or full-time basis.” Id. at 380. The
Court held that “immunity under § 1983 should not vary de-
pending on whether an individual working for the govern-
ment does so as a full-time employee, or on some other basis.”
Id. at 389. In doing so, it further explained how the purposes
of immunity for government officials, discussed in Richardson,
can apply with equal force to individuals in the private sector
who take on government functions:
           Sometimes, as in this case, private individu-
       als will work in close coordination with public
       employees, and face threatened legal action for
       the same conduct. Because government em-
       ployees will often be protected from suit by
       some form of immunity, those working along-
       side them could be left holding the bag—facing
       full liability for actions taken in conjunction
       with government employees who enjoy im-
       munity for the same activity. Under such cir-
       cumstances, any private individual with a
       choice might think twice before accepting a gov-
       ernment assignment.
           The public interest in ensuring performance
       of government duties free from the distractions
10                                                     No. 15-3897

          that can accompany even routine lawsuits is
          also implicated when individuals other than
          permanent government employees discharge
          these duties. Not only will such individuals’
          performance of any ongoing government re-
          sponsibilities suffer from the distraction of law-
          suits, but such distractions will also often affect
          any public employees with whom they work by
          embroiling those employees in litigation. … Al-
          lowing suit under § 1983 against private indi-
          viduals assisting the government will substan-
          tially undermine an important reason immunity
          is accorded public employees in the first place.
Id. at 391 (citations omitted).
     Meadows argues that “Filarsky did not overturn Richard-
son” and that Richardson should control because Novay and
Hodges worked for a private company, “Metro Enforcement,
similarly subject to market pressures, similarly vulnerable to
replacement by a competitor, and similarly lacking a need for
qualified immunity.” 11 We certainly agree that Richardson is
still good law. See Currie v. Chhabra, 728 F.3d 626, 631–32 (7th
Cir. 2013) (observing that “the Filarsky Court reaffirmed the
holding of Richardson”). Meadows overstates, however, the
similarities between Richardson and the circumstances before
us.
    Of particular importance to the Court in Richardson was
that the defendants worked “independently” of “ongoing di-
rect state supervision,” 521 U.S. at 409; indeed, it repeated this


11   Appellant’s Br. 16–17.
No. 15-3897                                                            11

requirement at several points in its opinion, see id. at 413 (not-
ing that the case before it arose in the context of a private firm
“with limited direct supervision by the government,” and
that it did not involve “a private individual … acting under
close official supervision”). Moreover, in Filarsky, the Court
explained that providing qualified immunity to defendants
performing specific tasks at the instruction of government of-
ficials implicated “[t]he public interest in ensuring perfor-
mance of government duties free from the distractions that
can accompany even routine lawsuits.” 566 U.S. at 391. Such
distractions not only affected a defendant’s ability to perform
his or her duties, but also “affect[ed] any public employees
with whom they work by embroiling those employees in liti-
gation” as well. Id.
    Here it is undisputed that Hodges and Novay were work-
ing under the direct supervision of RHA officials when they
carried out the actions that Meadows challenges. Doyle,
RHA’s Security Support Manager, instructed Hodges that the
locks on the door should be changed, and Novay was present
in the apartment for that purpose. 12 Meadows does not dis-
pute that qualified immunity would protect Doyle if he had


12 In his brief, Meadows also argues that “the record does not support the
court’s conclusions that Novay and Hodges were ‘ordered’ by RHA to
perform the particular act of which plaintiff complains, the unauthorized
entry into his apartment.” Id. at 14. However, Meadows acknowledges
that “Doyle … contacted Mr. Hodges and told him that the locks on Apart-
ment 101 should be changed for security and safety purposes, as sug-
gested by Mr. Cressman.” Appellant’s Br. 14–15 (internal quotation marks
omitted). Given Metro Enforcement’s contract with the RHA, we do not
believe that Doyle’s instruction to change the locks reasonably could be
interpreted as a suggestion. Moreover, the instruction to change the locks
12                                                          No. 15-3897

changed the lock himself. Here, given the “purposes that un-
derlie government employee immunity,” see Richardson, 521
U.S. at 404, Novay and Hodges should be afforded the same
protections.
    As in Richardson, our holding is a narrow one. It should,
by no means, be read to guarantee qualified immunity to all
employees of private security companies that provide con-
tractual security services to governmental entities. The cir-
cumstances presented here, however, establish that the de-
fendants were operating at the direct instruction of a super-
vising government official. Under these circumstances, quali-
fied immunity is available to the defendants.


                              Conclusion
   For these reasons, we affirm the district court’s grant of
summary judgment in favor of Novay and Hodges.
                                                            AFFIRMED




by necessity included the instruction to enter the premises for the purpose
of accomplishing that task.